DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 01/28/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Objections
Claims 1, 7, 14, and 22 are objected to because of the following informalities:  
Regarding claim 1, “based on the at least one first signal, the at least one second signal, and the at least one third signal: sounding” should be changed to -- sounding, based on the at least one first signal, the at least one second signal, and the at least one third signal, -- in lines 10-11.
Regarding claim 7, “the received signal power” should be changed to – a received signal power – in lines 5-6.
Regarding claim 14, -- , -- should be added after “third signal” in line 9.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. US 2019/0097328.
Consider claim 1, Yong discloses A method of operating a wireless communication device (see FIG. 1), the method comprising: 5
transmitting, on a wireless link between the wireless communication device and a further wireless communication device, at least one first signal using a first polarization 
transmitting, on the wireless link, at least one second signal using a second polarization (see FIG. 1 and 5, ¶ [0020] and [0074], wherein device 10-1 transmits second signal of a second polarization to device 10-2 over a wireless link), 
10



transmitting, on the wireless link, at least one third signal using a third polarization (see FIG. 1 and 5, ¶ [0020] and [0074], wherein device 10-1 transmits third signal of a third polarization to device 10-2 over a wireless link), and 
based on the at least one first signal, the at least one second signal, and the at least one third signal: adjusting channels of the wireless link associated with the at least one first signal, the at least one second 1ssignal, and the at least one third signal (see FIG. 8, ¶ [0068], [0077-0078] and [0093], wherein the control circuitry 70 adjust polarization setting of the antenna associated with the first signal, the second signal, and the third signal), 
wherein the first polarization, the second polarization, and the third polarization are different from each other (see FIG. 7, and ¶ [0074], wherein the first polarization i.e. direction 132, the second polarization i.e. direction 130-1, and the third polarization i.e. direction 120, are different from each other).
	Although Yong does not explicitly disclose sounding channel, Yong discloses adjusting the polarization setting of antenna to prevent polarization mismatch in communication channel (see ¶ [0063] and [0093]). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to 

	Consider claim 3, Yong discloses wherein a first angle between the direction of the first polarization and the direction of the second polarization is in the range of 80% to 120% of a 2second angle between the direction of the second polarization and the direction of the third polarization (see FIG. 7).

	Consider claim 11, Yong discloses wherein at least two of the first polarization, the second polarization and the third polarization 20are orthogonal to each other (see FIG. 7).

Claims 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. US 2019/0097328 in view of Athley et al. US 10,673,512.
Consider claim 14, Yong discloses A method of operating a wireless communication device, the method compris5ing: 
receiving, on a wireless link between the wireless communication device and a further wireless communication device, at least one of at least one first signal having a first polarization, at least one second signal having a second polarization, and at least one third signal having a 10third polarization (see FIG. 1 and 7, ¶ [0020] and [0074], wherein device 10-2 receives, on the wireless link from device 10-1, a first signal having first polarization, second signal having second polarization, and third signal have third polarization), and 

However Yong does not explicitly disclose transmitting to the further wireless communication device, for at least one of the at least one first signal, the at least one second signal, and the at least one third signal a corresponding channel sounding information of the wireless link. Athley teaches transmitting to the further wireless communication device, for at least one of the at least one first signal, the at least one second signal, and the at least one third signal a corresponding channel sounding information of the wireless link (see FIG. 5, col. 13 lines 47-67, col. 14 lines 40-45 and lines 65-67, col. 15 lines 1-5, and col. 16 lines 50-53, wherein the network node 100 receives first feedback information, second feedback information, and third feedback information, corresponding to channel sounding information of the wireless link). Athley further discloses improving precoding for massive beamforming (see col. 3 lines 3-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yong, and to include transmitting to the further wireless communication device, for at least one of the at least one first signal, the at least one second signal, and the at least one third signal a corresponding channel sounding information of the wireless link, as taught by Athley for the purpose of improving precoding for massive beamforming, as discussed by Athley (see col. 3 lines 3-4).

Consider claim 22, Yong discloses A method of operating a wireless communication system (see FIG. 1), the method com10prising: 
transmitting by a wireless communication device of the wireless communication system, on a wireless link between the wireless communication device and a further wireless communication device of the wireless communication system, at least one first signal using a 1sfirst polarization (see FIG. 1 and 5, ¶ [0020] and [0074], wherein device 10-1 transmits first signal of a first polarization to device 10-2 over a wireless link),
transmitting by the wireless communication device, on the wireless link, at least one second signal using a second polarization (see FIG. 1 and 5, ¶ [0020] and [0074], wherein device 10-1 transmits second signal of a second polarization to device 10-2 over a wireless link), 
transmitting by the wireless communication device, on the wireless link, at least one third signal using a third polarization (see FIG. 1 and 5, ¶ [0020] and [0074], wherein device 10-1 transmits third signal of a third polarization to device 10-2 over a wireless link), 20
receiving at the further wireless communication device, on the wireless link, at least one of the at least one first signal, the at least one second signal, and the at least one third signal (see FIG. 1 and ¶ [0020], wherein device 10-2 receives the at least one of first signal, second signal, and third signal), and WO 2020/025099PCT/EP2018/070597 -33- 
sounding channels of the wireless link associated with the at least one first signal, the at least one second signal, and the at least one third signal (see FIG. 8, ¶ [0068], [0077-0078] and [0093], wherein the control circuitry 70 adjust polarization 
wherein the first polarization, the second polarization, and the 5third polarization are different from each other (see FIG. 7, and ¶ [0074], wherein the first polarization i.e. direction 132, the second polarization i.e. direction 130-1, and the third polarization i.e. direction 120, are different from each other).
However Yong does not explicitly disclose transmitting, by the further wireless communication device, to the wireless communication device, for at least one of the at least one first 25signal, the at least one second signal, and the at least one third signal a corresponding channel sounding information of the wireless link associated with the at least one first signal, the at least one second signal; and based on the receive channel sounding information: sounding channels of the wireless link. Athley teaches transmitting, by the further wireless communication device, to the wireless communication device, for at least one of the at least one first 25signal, the at least one second signal, and the at least one third signal a corresponding channel sounding information of the wireless link associated with the at least one first signal, the at least one second signal (see FIG. 7, col. 13 lines 64-67, col. 14 lines 65-67, col. 15 lines 1-5, and col. 16 lines 32-34, wherein wireless device transmits first feedback information, second feedback information, and third feedback information, corresponding to channel sounding information of the wireless link); and based on the receive channel sounding information: sounding channels of the wireless link (see col. 9 lines 54-64 and col. 18 lines 13-23). Athley further discloses improving precoding for massive beamforming (see col. 3 lines 3-4). Therefore, it would have been obvious to one of ordinary skill in  col. 3 lines 3-4).

Claims 2, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. US 2019/0097328 as applied to claim 1 above, and further in view of Islam et al. US 2020/0008260.
Consider claim 2, Yong discloses every claimed limitation in claim 1.
However Yong does not explicitly disclose wherein the at least one first signal comprises multiple first signals forming a first angular beam sweep, wherein the at least one second signal comprises multiple second signals forming a second angular beam sweep, and wherein the at least one third signal comprises multiple third signals forming a third angular beam sweep. Islam teaches wherein the at least one first signal comprises multiple first signals forming a first angular beam sweep, wherein the at least one second signal comprises multiple second signals forming a second angular beam sweep, and wherein the at least one third signal comprises multiple third signals forming a third angular beam sweep (see FIG. 5 and ¶ [0123]). Islam further discloses ordering  ¶ [0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yong, and to include wherein the at least one first signal comprises multiple first signals forming a first angular beam sweep, wherein the at least one second signal comprises multiple second signals forming a second angular beam sweep, and wherein the at least one third signal comprises multiple third signals forming a third angular beam sweep, as taught by Islam for the purpose of ordering direction signals during discontinuous reception, as discussed by Islam (see ¶ [0123]).

Consider claim 8, Islam discloses wherein the at least one first signal comprises a first synchronization signal, the at least one second signal comprises a second synchronization signal, and the at least one third signal comprises a third synchronization signal (see ¶ [0080]).

Consider claim 9, Islam discloses wherein the at least one first signal 10comprises a first pilot signal, the at least one second signal comprises a second pilot signal, and at least one the third signal comprises a third pilot signal (see ¶ [0005]).

Consider claim 10, Islam discloses wherein at least one of the 1sat least one first signal, the at least one second signal and the at least one third signal is broadcasted (see ¶ [0023]).

Claim Rejections - 35 USC § 103
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. US 2019/0097328 as applied to claim 1 above, and further in view of Han US 2021/0091869.
Consider claim 4, Yong discloses every claimed limitation in claim 1.
However Yong does not explicitly disclose wherein each one of the 5at least one first signal, the at least one second signal, and the at least one third signal carries data comprising a corresponding unique identifier. Han teaches wherein each one of the 5at least one first signal, the at least one second signal, and the at least one third signal carries data comprising a corresponding unique identifier (see ¶ [0157]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yong, and to include wherein each one of the 5at least one first signal, the at least one second signal, and the at least one third signal carries data comprising a corresponding unique identifier, as taught by Han for the purpose of disclosing detailed components of the signals as disclosed in Yong using the same effective technique as signals disclosed in Han.

Claim 15 is rejected on the same ground as for claim 4 because of similar scope.

Allowable Subject Matter
Claims 5-7, 12-13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633